Exhibit 15.1 McMoRan Exploration Co. 1615 Poydras St. New Orleans, La. 70112 October 30, 2007 To the Board of Directors and Stockholders of McMoRan Exploration Co.: We are aware of the incorporation by reference in the Registration Statements on Forms S-3 (File Nos. 333-144496, 333-121779, 333-95195 and 333-108408) and Forms S-8 (File Nos. 333-57484, 333-67485, 333-87380, 333-90170, 333-105533, 333-115335 and 333-124740) ofMcMoRan Exploration Co. of our report dated October 30, 2007 relating to the unaudited condensed consolidated interim financial statements of McMoRan Exploration Co. that is included in its Form10-Q for the quarter ended September 30, 2007. Very truly yours, /s/Ernst
